 



Exhibit 10.14
     FIFTH AMENDMENT dated as of December 14, 2007 (“Amendment”), to the
FINANCING AGREEMENT, dated as of July 15, 2005 (as amended, modified or
supplemented from time to time, the “Financing Agreement”), among HORSEHEAD
CORPORATION (f/k/a Horsehead Corp. and Horsehead Acquisition Corp.), a Delaware
corporation (the “Company”), HORSEHEAD INTERMEDIARY CORP., a Delaware
corporation (“Horsehead Intermediary”), CHESTNUT RIDGE RAILROAD CORP., a
Delaware corporation (together with the Company and Horsehead Intermediary, the
“Credit Parties”), THE CIT GROUP/BUSINESS CREDIT, INC. (“CIT”), PNC BANK,
NATIONAL ASSOCIATION (“PNC” and together with CIT, collectively, the “Lenders”),
and CIT, as agent for the Lenders (the “Agent”). Terms which are capitalized in
this Amendment and not otherwise defined shall have the meanings ascribed to
such terms in the Financing Agreement.
     WHEREAS, the Credit Parties have requested that the Agent and Lenders amend
the limitation on the aggregate amount of Capital Expenditures which the Company
and its consolidated subsidiaries may make in any fiscal year, as currently set
forth in the Financing Agreement, and the Agent and Lenders are willing to do
so, on the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
     Section One. Amendment to Financing Agreement. Effective as of the
Effective Date (as defined in Section Three hereof), Section 7.3 of the
Financing Agreement is amended by deleting subsection (d) thereof in its
entirety, and by substituting the following in lieu thereof:
     “(d) Capital Expenditures. To cause the Company and its consolidated
subsidiaries not to contract for, purchase, make expenditures for, lease
pursuant to a Capital Lease or otherwise incur obligations with respect to
Capital Expenditures (whether subject to a security interest or otherwise)
during any fiscal year of the Company in the aggregate amount in excess of the
amount corresponding to such fiscal year as set forth below, provided, however,
that the Credit Parties shall only be required to cause the Company and its
consolidated subsidiaries to comply with this financial covenant for any
referenced fiscal year, commencing with the fiscal year ending on or about
December 31, 2007, if the average of Net Availability for the calendar month of
December of such referenced fiscal year is less than $30,000,000:

 



--------------------------------------------------------------------------------



 



              Maximum       Capital   Fiscal Year:   Expenditures:  
2005
  $ 9,400,000  
2006
  $ 15,000,000  
2007
  $ 50,000,000  
2008
  $ 120,000,000  
2009
  $ 70,000,000  
2010
  $ 25,000,000  

     Section Two. Representations and Warranties. Each of the Credit Parties
warrants and represents to the Agent and each Lender as follows:
          (a) the execution, delivery and performance of this Amendment by such
Credit Party are within its corporate powers, have been duly authorized by all
necessary corporate action, and such Credit Party has received all necessary
consents and approvals (if any shall be required) for the execution and delivery
of this Amendment;
          (b) upon the execution of this Amendment, this Amendment shall
constitute the legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) general principles of equity; and
          (c) no Default or Event of Default has occurred and is continuing.
     Each Credit Party confirms, reaffirms and restates to the Agent and each
Lender, as of the Effective Date, each of the representations and warranties set
forth in the Financing Agreement, except to the extent that such representations
and warranties solely relate to a specific earlier date, in which case each
Credit Party confirms, reaffirms and restates such representations and
warranties as of such earlier date.
     Section Three. Conditions Precedent. The effectiveness of this Amendment is
subject to the following conditions precedent, including, where applicable, that
the Agent shall have received the following documents and other items (all such
documents and other items to be in form and substance satisfactory to the
Agent):
          (a) This Amendment duly executed by authorized representatives of each
of the Credit Parties and each of the Lenders; and
          (b) Evidence that the execution, delivery and performance of this
Amendment by each of the Credit Parties have been duly authorized by all
necessary action, and that no

-2-



--------------------------------------------------------------------------------



 



amendment or other modification to the articles or certificate of incorporation
or bylaws of any Credit Party has been made since the date of the original
delivery thereof to the Agent and that such documents (in the form delivered to
the Agent) remain in full force and effect; and
The date upon which all of the conditions precedent set forth in this
Section Three shall have been satisfied is referred to herein as the “Effective
Date”.
     Section Four. General Provisions.
          (a) Except as herein expressly amended, the Financing Agreement and
all other agreements, documents, instruments and certificates executed in
connection therewith, are ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms.
          (b) All references to the Financing Agreement and each other Loan
Document shall mean the Financing Agreement as amended hereby and as hereafter
amended, supplemented and modified from time to time.
          (c) This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.
          (d) This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflicts
of law principles thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Amendment have signed below to
indicate their agreement with the foregoing and their intent to be bound
thereby.

                HORSEHEAD CORPORATION
 
       
 
       
 
  By:   /s/ Robert D. Scherich
 
       
 
  Name:   Robert D. Scherich
 
  Title:   Vice President and Chief Financial Officer
 
       
 
       
 
            HORSEHEAD INTERMEDIARY CORP.
 
       
 
       
 
  By:   /s/ Robert D. Scherich
 
       
 
  Name:   Robert D. Scherich
 
  Title:   Vice President and Chief Financial Officer
 
       
 
       
 
            CHESTNUT RIDGE RAILROAD CORP.
 
       
 
       
 
  By:   /s/ Robert D. Scherich
 
       
 
  Name:   Robert D. Scherich
 
  Title:   Vice President and Chief Financial Officer
 
       
 
       
 
            THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender and as Agent
 
       
 
       
 
  By:   /s/ Michael Aliberto
 
       
 
  Name:   Michael Aliberto
 
  Title:   Vice President
 
            Commitment: $50,025,000
 
       
 
       
 
            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
       
 
       
 
  By:   /s/ Douglas Hoffman
 
       
 
  Name:   Douglas Hoffman
 
  Title:   Vice President
 
            Commitment: $24,975,000

Signature Page to Fifth Amendment

-4-